DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
Claim 15 recites a computer readable storage medium, wherein the applicant’s specification [61] explicitly defines such medium as not including transitory signals per se, therefore, claims 15-20 are not rejected under 35 U.S.C. 101.

Allowable Subject Matter
Claims 1-20 are allowed. The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, Smith et al. (USPAPN 2020/0097389) discloses:
determining a decision boundary associated with a machine learning model, wherein the machine learning model is trained with an initial training set of features (see para [33], an initially trained machine learning model for classification);
obtaining a plurality of new feature sets (see para [33], obtaining new training examples and their corresponding features);
analyzing, by the machine learning model, the plurality of new feature sets to determine that a subset of feature sets of the plurality of new features sets have classification predictions within a threshold range of the decision boundary associated with the machine learning model (see para [33], analyzing the new training examples by comparing the output result of the machine learning model to a desired output);
creating an enhanced machine learning model by further training the machine learning model with the initial training data and the enhanced training data (see para [33], iteratively training the machine learning model with new parameters obtained form the new training examples);
receiving a data set; and determining a decision result from the data set based least in part on the enhanced machine learning model (see para [33], the iterative training repeats the above steps).
However, Smith does not disclose: associated classifications from a verification model; and inputting the subset of feature sets into the verification model to determine enhanced training data based on associated outputs of the verification model. Similar reasons apply to claims 9 and 15.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOO JIN PARK whose telephone number is (571)270-3569. The examiner can normally be reached M-F 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VU LE can be reached on (571)272-7332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Soo Jin Park/Primary Examiner, Art Unit 2668